GOLDTHWAITE, J.
1. There is no question but that, according to the course of practice in this State, judgments such as this, must show every fact affirmatively in the judgment entry that is necessary to sustain the summary jurisdiction exercised by the court.
2. It -is equally clear that the recitals of the judgment con*26form to this view with the utmost precision and correctness. The legal presumtion arises, that both defendants were named as parties in the writ of error, when the clerk certifies that one of them prayed for and obtained the writ; because on such case-alone, is the clerk authorised to issue it, or to supersede the judgment.
Let the judgment be affirmed.
-o-